Citation Nr: 1018797	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO. 06-21 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from May 1968 through May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1. Bilateral hearing loss is as likely as not a result of 
noise exposure during active service.  

2. Bilateral tinnitus is as likely as not a result of noise 
exposure during active service.  


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was as likely as not 
incurred during his active service. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.385 
(2009).

2. The Veteran's tinnitus was as likely as not incurred 
during his active service. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus. He contends that he has these 
disabilities due to noise exposure related to combat during 
his tour in Vietnam.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Under 38 C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

The medical evidence in this case shows that the Veteran has 
a current bilateral hearing loss disability, as it is defined 
by 38 C.F.R. § 3.385, as well as a current tinnitus 
disability.



On the authorized audiological evaluation in September 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
60
LEFT
15
10
10
65
80

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.

The Veteran does have auditory thresholds bilaterally that 
are 40 decibels or greater, as well as speech recognition 
scores less than 94 percent, bilaterally; thus, he has a 
current hearing loss disability according to 38 C.F.R. § 
3.385. The September 2005 VA examiner also confirmed that the 
Veteran described "bilateral constant tinnitus."  

The question remains whether the Veteran's current bilateral 
hearing loss and tinnitus is causally connected to service. 

A review of the Veteran's service treatment records does not 
reveal evidence of hearing loss during service. His March 
1968 pre-induction examination report shows normal hearing. 
The April 1970 separation examination appears to have been 
conducted without any audiological findings. And, there are 
no clinical records during his service showing any symptoms 
related to his hearing.

Following service, the Veteran worked for GoodYear Tire and 
Rubber Company for many years. The claims folder contains 
very faint copies of periodic audiogram records from GoodYear 
dating back to November 1976. The right ear findings in 
November 1976 are too faint to read, but the left ear 
readings show auditory threshold in the left ear that were 40 
decibels and 60 decibels at 4000 and 6000 Hertz, 
respectively. Thus, hearing loss is noted as early as 1976, 
six years following the Veteran's discharge from service. The 
Board notes that a notation next to a 1979 audiogram from 
GoodYear shows that the Veteran wore hearing protection on 
the job only "sometimes."

While the fact that the Veteran has post-service noise 
exposure is undisputed, the Board also finds that the Veteran 
was exposed to noise during his service in Vietnam, which was 
prior to his work at GoodYear. Service personnel records 
show, and it was discussed in the June 2003 rating decision 
granting service connection for posttraumatic stress disorder 
(PTSD), that he was a combat engineer and exposed to mortar 
fire during his Vietnam tour. He contends that his hearing 
loss initially manifested as a result of that noise exposure. 
See June 2005 Veteran statement.

Thus, the question in this case is whether the Veteran's 
current hearing loss and tinnitus initially manifested as a 
result of his documented in-service noise exposure.

The question of nexus was addressed by his private physician 
and by the VA examiner.

The September 2005 VA examiner made note of the fact that the 
claims folder was reviewed. The examiner summarized the 
Veteran's in-service exposure to the noise of "machine guns, 
tanks, and firefights," as well as his post-service noise 
exposure at GoodYear. The examiner also noted the Veteran's 
report of a ringing in his ears that initially started in 
1968. As for the etiology of the Veteran's hearing loss and 
tinnitus, the examiner opined that the Veteran's right-sided 
hearing loss is not related to his time in the military, 
because the 1976 report did not show right-sided hearing 
loss. As to the left-sided hearing loss and bilateral 
tinnitus, the examiner failed to provide an opinion as "it 
would be mere speculation."

In December 2008, the Veteran sought an opinion from a 
private audiologist. This audiologist also summarized the 
Veteran's history accurately, including in-service and post-
service noise exposure. The Veteran again reported, 
consistent with his report three years prior, that he first 
noticed tinnitus in service. The private audiologist 
conducted an examination and confirmed the existence of 
bilateral hearing loss. As to the etiology of this hearing 
loss and tinnitus, this examiner opined that he felt 
"certain that [the Veteran's] tinnitus and hearing loss 
started due to noise exposure received while in the U.S. Army 
and has continued to progress to today's levels due to noise 
exposure received in the civilian work place."

Because there seems to be a balance between the private 
physician's suggestion that the Veteran's hearing loss and 
tinnitus initially manifested due to in-service noise 
exposure, and the one VA doctor that rules out a connection 
between the Veteran's right-sided hearing loss and active 
service, and completely fails to render an opinion as to the 
left-sided hearing loss and tinnitus, at the very least, the 
evidence is in relative equipoise in showing that the 
Veteran's bilateral hearing loss and tinnitus as likely as 
not originated from noise exposure in service. The Board 
notes the Veteran's post-service history of working in a 
field that exposed him to post-service noise. There is, 
however, no way to distinguish the impact of noise exposure 
at different times on the Veteran's hearing. Thus, by 
extending the benefit of the doubt to the Veteran, this claim 
is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist 

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of these claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993). 


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


